Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/02/2019 was filed before the mailing date of the first office action. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 14, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation “scanning the traveler for biometric data” does not make clear whether the invention would be limited to a built in biometric scanner or whether the invention would be integrated a third party scanner. Looking to the specification, paragraph [0067] recites “the identity data 147 may be biometric data 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101. Claims 1-7 are directed to a method, claims 8-14 are directed to a system, and claims 15-20 are directed to non-transitory computer-readable medium; therefore, claims 1-20 fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). However, claims 1-20 fall within the judicial exception of an abstract idea, specifically the abstract ideas of “Mental Processes” (including observation, evaluation, and opinion) and “Mathematical Concepts (including mathematical calculations and relationships)”.
	Claim 1:
Step 1: Claim 1 is directed to a method; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).

analyzing a scheduled itinerary for timing requirements and location information (mental process directed to evaluation – a person could look at their itinerary and determine the timing and location of the trip);
creating a set of rule requirements based on the rule data (mental process directed to observation – a person could look up the requirements to fly to a specific country);
comparing each document submitted by a traveler with the rule requirements (mental process directed to evaluation – a person could compare the requirements to their own set of documents in their mind; for example, a person could see that a passport is needed to fly to a specific country); 
and generating a remediation report comprising a description of each document that fails to comply with the rule requirements and a remediation recommendation for complying with the rule requirements (mental process directed to evaluation – a person could use a pen and paper to record a necessary task that needs to be completed before their trip; for example a person might see that their passport is expired and make a note to renew it).
Step 2A, Prong 2: Claim 1 recites the following additional elements:
ingesting rule data describing rules corresponding to the location information. These are interpreted as retrieving and storing data, which does not integrate the abstract idea into a practical application.
Step 2B, Prong 2: Claim 1 recites the following additional elements:

Claim 8 is a system claim and its limitation is included in claim 1. Claim 8 is rejected for the same reasons as claim 1.
Claim 15 is a non-transitory computer-readable medium claim and its limitation is included in claim 1. Claim 15 is rejected for the same reasons as claim 1.
The independent claims are not patent eligible.
Dependent claims 2-7, 9-14, and 16-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea, as they recite further embellishment of the judicial exception.
	Claim 2:
Step 1: Claim 2 is directed to a method; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 2 recites the abstract ideas from claim 1 on which it depends. 
Step 2A, Prong 2: Claim 2 recites the following additional elements:
each document submitted by a traveler is uploaded to a blockchain. These are interpreted as retrieving and storing data, which does not integrate the abstract idea into a practical application.
Step 2B, Prong 2: Claim 2 recites the following additional elements:

	Claim 3:
Step 1: Claim 3 is directed to a method; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 3 recites the abstract ideas from claim 2 on which it depends. 
Step 2A, Prong 2: Claim 3 recites the following additional elements:
access to each document stored by the blockchain is restricted using identity data of the traveler, wherein the identity data comprises biometric data. Using biometric data to access data is interpreted as well-understood, routine, conventional activity, which does not integrate the abstract idea into a practical application.
Step 2B, Prong 2: Claim 3 recites the following additional elements:
access to each document stored by the blockchain is restricted using identity data of the traveler, wherein the identity data comprises biometric data. Using biometric data to access data is interpreted as well-understood, routine, conventional activity, which does not amount to significantly more (see MPEP 2106.05(d)(II)).
	Claim 4:
Step 1: Claim 4 is directed to a method; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 4 recites the following abstract ideas:

and creating a projected timeline using the average processing time to predict compliance of the rule requirements within the timing requirements of the scheduled itinerary (mental process directed to evaluation – a person could predict whether they will meet the requirements and create a timeline in their mind; for example, a person could determine how long it usually takes to renew a passport and decide whether it will be renewed by the time of their original planned itinerary).
Step 2A, Prong 2: Claim 4 recites the following additional elements:
retrieving processing time data. These are interpreted as retrieving and storing, which does not integrate the abstract idea into a practical application.
Step 2B, Prong 2: Claim 4 recites the following additional elements:
retrieving processing time data. These are interpreted as retrieving and storing data, which does not amount to significantly more (see MPEP 2106.05(d)(II)).
	Claim 5:
Step 1: Claim 5 is directed to a method; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 5 recites the following abstract ideas:

and calculating a probability of completing the rule requirements as a function of the simulating step (mathematical calculation).
Step 2A, Prong 2: Claim 5 does not recite any additional elements and therefore does not integrate the abstract idea into a practical application. 
Step 2B, Prong 2: Claim 5 does not recite any additional elements and therefore does not amount to significantly more.
	Claim 6:
Step 1: Claim 6 is directed to a method; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 6 recites the following abstract ideas:
identifying the probability of completing the rule requirements within the timing requirements of the scheduled itinerary as being less than a threshold level of probability (mental step directed to observation – a person could determine that a probability is less than a threshold value);
amending the scheduled itinerary (amending an itinerary is interpreted as a commercial interaction - see MPEP 2106.04(a)(2)(II)(B));
and amending the remediation report as a function of the amended scheduled itinerary (mental step directed to evaluation – a person can update a check list after rescheduling a trip).

Step 2B, Prong 2: Claim 6 does not recite any additional elements and therefore does not integrate the abstract idea into a practical application.
	Claim 7:
Step 1: Claim 7 is directed to a method; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 7 recites the following abstract ideas:
confirming completion of the rule requirements based on each document present in the blockchain (mental step directed judgement – a person could confirm that a document meets a set of requirements).
Step 2A, Prong 2: Claim 7 recites the following additional elements:
scanning the traveler for biometric data;
matching the scanned biometric data to the identity data stored by the blockchain;
and retrieving, from the blockchain, each document submitted by the traveler. These are interpreted as retrieving and storing data, where scanning for biometric data is interpreted as an input to the system, which then retrieves the matching data and its associated documents. These elements do not integrate the abstract idea into a practical application.
Step 2B, Prong 2: Claim 7 recites the following additional elements:
scanning the traveler for biometric data;
matching the scanned biometric data to the identity data stored by the blockchain;

Claim 9 is a system claim and its limitation is included in claim 2. Claim 9 is rejected for the same reasons as claim 2.
Claim 10 is a system claim and its limitation is included in claim 3. Claim 10 is rejected for the same reasons as claim 3.
Claim 11 is a system claim and its limitation is included in claim 4. Claim 11 is rejected for the same reasons as claim 4.
Claim 12 is a system claim and its limitation is included in claim 5. Claim 12 is rejected for the same reasons as claim 5.
Claim 13 is a system claim and its limitation is included in claim 6. Claim 13 is rejected for the same reasons as claim 6.
Claim 14 is a system claim and its limitation is included in claim 7. Claim 14 is rejected for the same reasons as claim 7.
Claim 16 is a non-transitory computer-readable medium claim and its limitation is included in claim 2. Claim 16 is rejected for the same reasons as claim 2.
Claim 17 is a non-transitory computer-readable medium claim and its limitation is included in claim 3. Claim 17 is rejected for the same reasons as claim 3.
Claim 18 is a non-transitory computer-readable medium claim and its limitation is included in claim 4. Claim 18 is rejected for the same reasons as claim 4.

Step 1: Claim 19 is directed to a non-transitory computer-readable medium; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 19 recites the following abstract ideas:
simulating a completion of the rule requirements within the timing requirements of the scheduled itinerary using the remediation report (mental step directed to evaluation – a person could use a check list to determine whether they will meet a set of requirements);
calculating a probability of completing the rule requirements as a function of the simulating step (mathematical calculation);
identifying the probability of completing the rule requirements within the timing requirements of the scheduled itinerary as being less than a threshold level of probability (mental step directed to observation – a person could determine that a probability is less than a threshold value);
amending the scheduled itinerary (amending an itinerary is interpreted as a commercial interaction - see MPEP 2106.04(a)(2)(II)(B));
and amending the remediation report as a function of the amended scheduled itinerary (mental step directed to evaluation – a person can update a check list after rescheduling a trip).
Step 2A, Prong 2: Claim 19 does not recite any additional elements and therefore does not integrate the abstract idea into a practical application.
Step 2B, Prong 2: Claim 19 does not recite any additional elements and therefore does not amount to significantly more.

Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-6, 8, 11-13, 15, and 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Alden et al (US 20170330295 A1, herein Alden).
Regarding claim 1, Alden teaches a computer-implemented method (para. [0006] recites an apparatus comprising at least one processor and at least one storage medium having encoded thereon executable instructions that, when executed by the at least one processor, cause the at least one processor to carry out a method for administering travel arrangements for a household animal associated with a user is provided) comprising the steps of:
(para. [0096] recites information identifying a destination associated with a travel itinerary may by inputted by a user, retrieved from user profile 304, and/or determined based on information retrieved from a transport attribute database (i.e. an itinerary is analyzed for identifying information));
ingesting rule data describing rules corresponding to the location information (para. [0096] recites that information on attributes related to the destination, such as information on regulations that are applicable at the destination or a weather at the destination, may be retrieved by the facility 306 from one or more data sources (i.e. ingesting rule data corresponding to location information));
creating a set of rule requirements based on the rule data (para. [0096] recites that the facility 306 may then query one or more data sources, such as a data source of applicable regulations at a destination, including government legislation or administrative rules, private policies of the airline or airport at the destination, or other regulations (i.e. creating a set of requirements based on rule data));
comparing each document submitted by a traveler with the rule requirements (fig. 6 and para. [0122] recite block 620, wherein the eligibility facility validates the status of the household animal as a service animal Para. [0123] recites validating the status of the household animal may additionally or alternatively include receiving documentation verifying that the household animal is a service animal. Para. [0124] recites block 630, wherein the eligibility facility evaluates eligibility of the household animal to travel according to a travel itinerary based on validation of the animal's status as a service animal (i.e. comparing a document to a requirement)); 
and generating a remediation report comprising a description of each document that fails to comply with the rule requirements and a remediation recommendation for complying with the rule requirements (para. [0109] recites that a condition may be determined to be met or not yet met for a variety of other reasons, including when the condition may be linked to submissions of documentation verifying some attribute of the household animal, such as that the animal has recently received an immunization, obtained favorable results from a test (e.g., blood test), and/or was trained to perform as a service dog (i.e. a document fails to comply with a requirement). Para. [0110] recites that the eligibility facility may determine that one or more of the conditions have not yet been met. In such a case, the system may generate a set of conditions to be met, which the user may treat as tasks to complete for the animal to be eligible for travel (i.e. a remediation report and recommendation for complying with requirements). A set of conditions may be a comprehensive travel checklist for a travel itinerary with tasks based on the attributes of the household animal, destination, and transport).
Regarding claim 4, Alden teaches the computer-implemented method of claim 1, further comprising the steps of:
retrieving processing time data (para. [0099] recites that data indicating an amount of time it takes for other household animals to meet these requirements (i.e. processing time) may infer an amount of risk associated with traveling to a particular destination and/or way-point);
(para. [0099] recites that risk score facility 308 may determine the risk score based on historical data indicating the ability of other household animals to meet a set of conditions associated with traveling to the destination within a period of time (i.e. an average processing time to comply with requirements)); 
and creating a projected timeline using the average processing time to predict compliance of the rule requirements within the timing requirements of the scheduled itinerary (para. [0099] recites as an example, Hawaii regulations require a blood test be submitted 120 days before arrival for any household animals traveling to Hawaii. Historic data could show, for example, that it takes most users at least 45 days to collect the blood sample and supply it (or the results of a test) to be provided to Hawaii (i.e. a projected timeline using the average processing time). This historic data may be used to determine a qualitative risk score for a user who plans to travel to Hawaii (i.e. predict compliance with the requirements), where the risk score may be "high" if the user has less than 165 days before departure, as the historic data may indicate that it is unlikely that there is sufficient time for the user to obtain results of the necessary blood test. In contrast, a "low" risk score may be determined if there are more than 165 days prior to departure because the user may have sufficient time to obtain results from the blood test).
Regarding claim 5, Alden teaches the computer-implemented method of claim 1 further comprising the steps of:
(para. [0092] recites that the vendor may thus monitor eligibility of the household animal to travel by tracking compliance of the one or more conditions. Such monitoring may be useful for the vendor as a departure time associated with the travel itinerary approaches. With the updates from the system 300, the vendor may monitor whether the household animal has become, will become, or is likely to unlikely to become eligible. This allows the vendor to generate predictions of whether the household animal will be eligible to board a transportation vehicle when the departure time arrives (i.e. simulate whether the requirements will be completed within the required time)); 
and calculating a probability of completing the rule requirements as a function of the simulating step (para. [0097] recites that risk score facility 308 may determine a quantitative risk score, such as a numerical value, probability, percentage or other suitable type of numerical representation associated with the amount of risk associated with a travel itinerary (i.e. calculating a probability of completing the requirements)).
Regarding claim 6, Alden teaches the computer-implemented method of claim 5, further comprising the steps of:
identifying the probability of completing the rule requirements within the timing requirements of the scheduled itinerary as being less than a threshold level of probability (para. [0099] recites that risk score facility 308 may determine a risk score that indicates a likelihood that a set of conditions may not be met for the household animal prior to a departure time associated with a travel itinerary (i.e. the probability may be determined to be less than a threshold));
(para. [0098] recites that a user traveling with the household animal may use the risk score to assess whether to initially reserve a particular travel itinerary or whether to reschedule to another time (i.e. amend the itinerary)); 
and amending the remediation report as a function of the amended scheduled itinerary (para. [0092] recites that the system 300 may also update the vendor from time-to-time (e.g., occasionally, periodically, or otherwise) on progress of the owner of the household animal toward compliance with each of the conditions for the animal to travel according to the travel itinerary (Examiner’s Note: the broadest reasonable interpretation of updating the system would include an update after amending the itinerary)).
Claim 8 is a system claim and its limitation is included in claim 1. The only difference is that claim 8 requires a computer system comprising: a processor; and a computer-readable storage media coupled to a processor, wherein the computer readable storage media contains program instructions executing a computer-implemented method (para. [0143] recites that a computing device or processor may be programmed to execute instructions when the instructions are stored in a manner accessible to the computing device or processor (i.e. a computer system), such as in a data store (e.g., an on-chip cache or instruction register, a computer-readable storage medium accessible via a bus, a computer-readable storage medium accessible via one or more networks and accessible by the device/processor, etc.)). Therefore, claim 8 is rejected for the same reasons as claim 1.
Claim 11 is a system claim and its limitation is included in claim 4. Claim 11 is rejected for the same reasons as claim 4.
Claim 12 is a system claim and its limitation is included in claim 5. Claim 12 is rejected for the same reasons as claim 5.
Claim 13 is a system claim and its limitation is included in claim 6. Claim 13 is rejected for the same reasons as claim 6.
Claim 15 is a non-transitory computer-readable medium claim and its limitation is included in claim 1. The only difference is that claim 15 requires a computer program product comprising: one or more computer readable storage media having computer-readable program instructions stored on the one or more computer readable storage media, said program instructions executes a computer-implemented method (para. [0142] recites as used herein, "computer-readable media" (also called "computer-readable storage media") refers to tangible storage media. Tangible storage media are non-transitory and have at least one physical, structural component (i.e. a computer readable storage medium)). Therefore, claim 15 is rejected for the same reasons as claim 1.
Claim 18 is a non-transitory computer-readable medium claim and its limitation is included in claim 4. Claim 18 is rejected for the same reasons as claim 4.
Regarding claim 19, Alden teaches the computer program product of claim 15, wherein the computer-implemented method further comprises the steps of:
simulating a completion of the rule requirements within the timing requirements of the scheduled itinerary using the remediation report (para. [0092] recites that the vendor may thus monitor eligibility of the household animal to travel by tracking compliance of the one or more conditions. Such monitoring may be useful for the vendor as a departure time associated with the travel itinerary approaches. With the updates from the system 300, the vendor may monitor whether the household animal has become, will become, or is likely to unlikely to become eligible. This allows the vendor to generate predictions of whether the household animal will be eligible to board a transportation vehicle when the departure time arrives (i.e. simulate whether the requirements will be completed within the required time));
calculating a probability of completing the rule requirements as a function of the simulating step (para. [0097] recites that risk score facility 308 may determine a quantitative risk score, such as a numerical value, probability, percentage or other suitable type of numerical representation associated with the amount of risk associated with a travel itinerary (i.e. calculating a probability of completing the requirements));
identifying the probability of completing the rule requirements within the timing requirements of the scheduled itinerary as being less than a threshold level of probability (para. [0099] recites that risk score facility 308 may determine a risk score that indicates a likelihood that a set of conditions may not be met for the household animal prior to a departure time associated with a travel itinerary (i.e. the probability may be determined to be less than a threshold);
amending the scheduled itinerary (para. [0098] recites that a user traveling with the household animal may use the risk score to assess whether to initially reserve a particular travel itinerary or whether to reschedule to another time (i.e. amend the itinerary)); 
and amending the remediation report as a function of the amended scheduled itinerary (para. [0092] recites that the system 300 may also update the vendor from time-to-time (e.g., occasionally, periodically, or otherwise) on progress of the owner of the household animal toward compliance with each of the conditions for the animal to travel according to the travel itinerary (Examiner’s Note: the broadest reasonable interpretation of updating the system would include an update after amending the itinerary)).	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 9-10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Alden et al (US 20170330295 A1, herein Alden) in view of Zappier et al (US 20180204213 A1, herein Zappier).
Regarding claim 2, Alden teaches the computer-implemented method of claim 1.
However, Alden does not explicitly teach that each document submitted by a traveler is uploaded to a blockchain.
Zappier teaches that each document submitted by a traveler is uploaded to a blockchain (para. [0029] recites that the distributed applications may, for example, allow users and/or entities to upload documents associated with a resource transfer to the blockchain, and further access and read documents from the blockchain (i.e. a document is uploaded to the blockchain)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by storing the travel 

Regarding claim 3, the combination of Alden and Zappier teaches the computer-implemented method of claim 2, wherein access to each document stored by the blockchain is restricted using identity data of the traveler, wherein the identity data comprises biometric data (Zappier para. [0040] recites that the nodes 110 (of the blockchain) may be configured to accept various types of authentication credentials from a user, such as a username and password, secure token, cryptographic key, biometric data, and the like (i.e. the identity data is biometric data). The data records within the blockchain 241 may further be encrypted using a cryptographic key which is uniquely associated with a particular entity and/or transaction (i.e. access is restricted using identity data). The entity may be provided with a corresponding key that allows the entity to decrypt exclusively the data records which pertain to the entity. In this way, the system is able to support multiple entities and/or users while maintaining data security and privacy amongst the various entities and/or users.).
Claim 9 is a system claim and its limitation is included in claim 2. Claim 9 is rejected for the same reasons as claim 2.
Claim 10 is a system claim and its limitation is included in claim 3. Claim 10 is rejected for the same reasons as claim 3.
Claim 16 is a non-transitory computer-readable medium claim and its limitation is included in claim 2. Claim 16 is rejected for the same reasons as claim 2.
Claim 17 is a non-transitory computer-readable medium claim and its limitation is included in claim 3. Claim 17 is rejected for the same reasons as claim 3.
	
Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Alden et al (US 20170330295 A1, herein Alden) in view of Zappier et al (US 20180204213 A1, herein Zappier), in further view of Costa Faidella et al (US 20170177855 A1, herein Costa Faidella).
Regarding claim 7, the combination of Alden and Zappier teaches the computer-implemented method of claim 3, further comprising the step of:
retrieving, from the blockchain, each document submitted by the traveler (Zappier para. [0044] recites that the blockchain dash board 300 may provide a graphical interface which enables the user to deploy and retrieve financial information and documents to and from the permissioned blockchain through the use of various decentralized applications (i.e. retrieving documents from the blockchain)); 
and confirming completion of the rule requirements based on each document present in the blockchain (Alden fig. 5 and para. [0119] recite block 550, wherein the eligibility facility outputs whether the household animal is eligible to travel according to the travel itinerary in response to determining whether the set of conditions for the household animal is met (i.e. confirming completion of the requirements)).
However, the combination of Alden and Zappier does not explicitly teach scanning the traveler for biometric data, and matching the scanned biometric data to the identity data.
(Costa Faidella fig. 22 and para. [0134] recite step 2218, wherein data related to the individual, such as a representation of a biometric feature of the individual, may be received by the restricted access system subsequent to the initial verification phase. A biometric feature may be received via a scanning of the biometric feature by the restricted access system. A biometric feature scanning apparatus may include a scanning device to scan the biometric feature of the individual corresponding to a determined physical trait (i.e. scanning for biometric data));
and matching the scanned biometric data to the identity data (Costa Faidella fig. 22 and para. [0135] recite step 2220, wherein the determined physical trait may be verified against the received biometric data (i.e. matching the scanned biometric data). The physical trait may be verified against the received biometric data to provide the subsequent, relatively less rigorous verification of the enhanced verification process) stored by the blockchain (Costa Faidella fig. 9 and para. [0087] recite step 906, wherein one or more transactions may be generated to store an identifier representing the received identity data on a blockchain (i.e. the identity data was stored in the blockchain));
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by utilizing the biometric scanning and matching features from Costa Faidella to access the travel documents from Alden stored on the blockchain from Zappier. Zappier and Costa Faidella both involve accessing information in a blockchain using biometric data; however, Zappier does not specifically describe how to use the biometric data to access data stored on the blockchain. One 

Claim 14 is a system claim and its limitation is included in claim 7. Claim 14 is rejected for the same reasons as claim 7.
Claim 20 is a non-transitory computer-readable medium claim and its limitation is included in claim 7. Claim 20 is rejected for the same reasons as claim 7.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190123889 A1 (Schmidt-Karaca) teaches sending and receiving documents in blockchain.
US 20040078335 Al (Calvesio et al) teaches an automated process to assist travelers in completing requirements for international travel, using biometric data to confirm a traveler’s identity.
US 20190068367 Al (Baughman et al) teaches identity verification using biometric data stored in a blockchain in order to access a secure device.
US 20150276410 A1 (Lamoriniere) teaches automated travel planning methods based on a set of predetermined requirements.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B. Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/L.M.F./             Examiner, Art Unit 2121                                                                                                                                                                                           
	

	


	
/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121